DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,189,191. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of pending application is substantially similar to claim 1 of ‘191 patent1 except that “the tool is a computer implemented system comprising one more computer processors, configured to execute computer code, and computer code configured to run on the one or more computer processors.” Automating the method of claim 1 of ‘191 patent by executing on generic computer processor is well-known obvious variation. Claims 2-18 of pending application is literally similar to claims 2-18 of ‘191 patent as well.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “… configured to execute computer code, and computer code configured to …” [lines 3-4], which should read “… configured to execute computer code, and the computer code configured to …”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “it” in line 10. It is vague which renders the claim indefinite because it is unclear what the limitation refers to. Claim 2 recites the limitation “it” similarly and rejected as well. Other dependent claims are rejected as well for its inheritance. 
Claim 1 recites the phrase “scoring the patient’s first response to the first question asked with a first word score based upon …” in lines 14-15. It is unclear how to construe the limitation “scoring the [] response [] with a first score” because it is unclear whether the first score is a result of scoring the response or whether the response is scored with pre-determined first score. Claim 2 recites the similar limitation and rejected as well. Other dependent claims are rejected as well for its inheritance.
Claim 1 recites the phrase “at least one or more of the following: the number of spoken …, the number of prompts …, the amount of time …” in lines 14-17. Examiner respectfully submits that either “and” or “or” is required to be grammatically correct. Further, the distinction between “at least one of A and B” and “at least one of A or B” is required as many different possible claim constructions exist, ex. interpreted as the conjunctive or not. Further, claim 1 further requires “wherein the first score is a combination of a base score associated with the number of spoken words and a deviation from the base score based on one or more of the number of prompts … or the amount of time …” in lines 19-22. This additional requirement indicates that the first score requires “the number of spoken words” and “one or more of the number of prompts … or the amount of time.” Therefore, the phrase “at least one or more of the following: the number of spoken …, the number of prompts …, the amount of time …” in lines 14-17 simply does not make any sense because other parts of the claim require more than one of the following. Claim 2 recites the similar limitation and rejected as well. Other dependent claims are rejected as well for its inheritance.
Claim 1 recites the phrase “wherein the tool comprises a scoring area arranged in a matrix with at least a first location and moving the first word card to the first location” in lines 23-24. The limitation “moving the first word card to the first location” is vague which renders the claim indefinite because it is unclear whether the claim requires a “moving” step positively, or it modifies the claimed “tool”. In particular, the phrase is written in a way2 that the claimed “moving …” limitation modifies the “tool”. However, that its dependent claim 2 recites the “moving” step positively3 renders the aforementioned limitation in claim 1 is unclear. For similar reasons, independent claim 21 and dependent claims thereof are rejected as well. Claim 2 recites the similar limitation and rejected as well. Other dependent claims are rejected as well for its inheritance.
Claim 2 recites the phrase “the presentation” in line 2. It is unclear whether the phrase refers to “visually presenting” in claim 1, line 7, or “presenting” in claim 1, line 10.
Claim 2 recites the limitation “the language concept” in line 12. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to the “first language concept” or “a second language concept” in lines 5-6.
Claim 2 recites the limitation “the base score” and “the deviation” in lines 22-23. It is unclear whether the base score and deviation is of the first word score in claim 1, or of the second word score in claim 2. 
Claim 2 recites the limitation "the individual word scores" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 recite(s) selecting from at least two semantic concepts, a first language concept to be addressed; visually presenting a first word card associated with the first language concept to a patient; asking the patient to answer a first question related to the first language concept about the first word card; receiving a spoken patient’s first response; scoring the patient's first response to the first question asked with a first word score based upon at least one or more of the following: the number of words given in the first response, the number of prompts the patient needed to be provided in order to elicit the first response, the amount of time the patient needed to produce the first response; wherein the first score is a combination of a base score associated with the number of spoken words and a deviation from the base score based on one or more of the number of prompts the patient needed to be provided in order to elicit the first response or the amount of time the patient needed to produce the first response; and moving the first word card to the first location, wherein the first location has more than one rotational orientation with respect to being right-side-up and the first location represents the base score and the orientation represents the deviation; and rotating the first word card within the first location to visually indicate the deviation to the patient.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “using a tool,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. The limitation “the tool comprises a scoring area arranged in a matrix with at least a first location” and “moving a word to a location” can be done by pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to assess and perform mental therapy which is a method of managing interactions between people. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “the tool is a computer implemented system comprising one more computer processors, configured to execute computer code, and computer code configured to run on the one or more computer processors.” The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “tool” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible.
Claim(s) 2-18 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of visual representation of one of rolling a die or spinning a spinner [claim 8], which are no more than well-accepted random generator used for thousand years and that are well understood, routine and conventional activities previously known to the industry. The Applicant’s specification provides that the elements are well-known as well. Therefore, the following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate: that such generic computer system performing generic computer functions routinely used in computer applications and well-known. See MPEP 2144.03 Section C. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges that claims 1 and 2 of pending application recites the almost identical limitations of claims 21 and 22 of its parent ‘226 application. According to the prosecution history of ‘226 application, the claims were added in the Applicant’s response filed 8/29/2020, and were cancelled later in the Applicant response filed 6/2/2021. Therefore, Applicant designates this application as Divisional, Examiner considers claims 1 and 2 of pending application is subject to the double-patenting rejection as no restriction was required to elect the claims 21 and 22 in its parent ‘226 application.
        2 The phrase does not recite any “;” between the “and” and “moving”. 
        3 Claim 2 recites “moving of at least the first word card and … a second word card” in lines 2-3.